Exhibit 10.4
 

PRE-CLOSING VOTING AGREEMENT
This PRE-CLOSING VOTING AGREEMENT (this “Agreement”) is entered into as of
August 21, 2014, by and among Clayton, Dubilier & Rice Fund IX, L.P., a Cayman
Islands exempted limited partnership, acting by its general partner, CD&R
Associates IX, L.P., a Cayman Islands exempted limited partnership, acting by
its general partner, CD&R Investment Associates IX, Ltd. a Cayman Islands
exempted limited company (the “Purchaser”) and 6922767 Holding (Cayman) Inc., a
Cayman Islands exempted limited company (“Shareholder”).
RECITALS
WHEREAS, as of the date hereof, Shareholder is the legal and beneficial owner
(as defined in Rule 13d-3 of the Exchange Act, which meaning will apply for all
purposes of this Agreement whenever the term “beneficial” or “beneficially” is
used) of 46,519,484 ordinary shares, of a nominal or par value of $0.0001 per
share (the “Ordinary Shares”), of CHC Group Ltd., a Cayman Islands exempted
limited company (the “Company”) (such Ordinary Shares, together with any other
Ordinary Shares over which Shareholder acquires beneficial ownership during the
period from the date hereof through the term of this Agreement are collectively
referred to herein as the “Subject Shares”);
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and the Purchaser are entering into an Investment Agreement (the
“Investment Agreement”) among the Company, the Purchaser and Clayton, Dubilier
and Rice, LLC, a Delaware limited liability company, pursuant to which the
Company will issue and sell to the Purchaser, and the Purchaser will purchase
from the Company, preferred shares of the Company, of a nominal or par value of
$0.0001 per share, designated as “Convertible Preferred Shares” (the “Preferred
Shares”), and which are convertible into Ordinary Shares;
WHEREAS, the Company’s shareholders will be required to approve the issuance of
the Preferred Shares to the Purchaser (the “Issuance”); and
WHEREAS, as an inducement to the Purchaser’s willingness to enter into the
Investment Agreement, the Purchaser and Shareholder are entering into this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
ARTICLE I DEFINITIONS
Section 1.1    Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Investment Agreement.
ARTICLE II VOTING AGREEMENT

1

--------------------------------------------------------------------------------




Section 2.1    Agreement to Vote the Subject Shares During the Voting Period.
Shareholder hereby agrees that, during the period from the date hereof through
the termination of this Agreement pursuant to Section 5.1 (the “Voting Period”),
at any meeting (whether annual or special and each adjourned, reconvened or
postponed meeting) of the Company’s shareholders, however called, and in any
written resolution of the Company’s shareholders (if applicable) in lieu of such
a meeting, Shareholder shall, if a meeting is held, appear at the meeting, in
person or by proxy, or otherwise cause its Subject Shares to be counted as
present thereat for purposes of establishing a quorum, and it shall vote or
consent (or cause to be voted or consented), irrevocably and unconditionally, in
person or by proxy, all of its Subject Shares:
(a)    in favor of a proposal to approve the Issuance;
(b)    in favor of any additional approvals of the shareholders of the Company
required under the Articles or any regulation or rule of the New York Stock
Exchange, in each case in connection with the Issuance;
(c)    at the request of the Purchaser, in favor of adoption of any other
proposal that the Company’s Board of Directors (the “Board”) has (i) determined
is reasonably necessary to facilitate the Issuance in accordance with the terms
of the Investment Agreement or any other matter contemplated by the Investment
Agreement and (ii) recommended to be adopted by the shareholders of the Company;
and
(d)    against any other action, agreement or transaction, that is intended, or
the effect of which could reasonably be expected, to impede, interfere with,
delay, postpone, discourage or adversely affect the approvals and actions in
Sections 2.1(a), (b) and (c) or completion of the transactions contemplated by
the Investment Agreement.
ARTICLE III COVENANTS
Section 3.1    Subject Shares. (a) Shareholder agrees that during the Voting
Period it shall not, without the Purchaser’s prior written consent, (i) directly
or indirectly (A) offer for sale, sell (including short sales), contract to
sell, assign, hypothecate, transfer, tender, pledge, grant a security interest
in, encumber, assign or otherwise dispose of (including by gift) (collectively,
a “Transfer”), or enter into any contract, option, right or warrant to purchase,
derivative, hedging or other agreement or arrangement or understanding
(including any profit- or loss-sharing arrangement) with respect to or related
to a Transfer of any or all of the Subject Shares or consent to or approve any
of the foregoing in this clause (i), (ii) grant any proxies or powers of
attorney with respect to, or deposit into a voting trust or enter into a voting
arrangement, whether by proxy, voting agreement or otherwise with respect to,
any or all of the Subject Shares or agree, commit or enter into any
understanding to enter into any such voting trust, voting arrangement, proxy or
voting agreement or (iii) take any other action that would materially restrict,
limit or interfere with the performance of Shareholder’s obligations hereunder;
provided, that Shareholder may Transfer any of its Subject Shares or any
interest contained therein to any Affiliate of Shareholder; provided; however,
that (A) the effectiveness of any such Transfer shall be conditioned on the
transferee agreeing in writing to be bound by the provisions of this Agreement,
(B) if such Transfer would reasonably be expected to diminish the

2

--------------------------------------------------------------------------------




Purchaser’s ability to enforce this Agreement, such Transfer must be approved in
writing by the Purchaser and (C) any such Transfer shall not relieve Shareholder
from any liability or obligations hereunder.
(b)    In the event of a share dividend or distribution, or any change in the
Ordinary Shares by reason of any share dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or similar
transaction, the term “Subject Shares” shall be deemed to refer to and include
the Subject Shares as well as all such share dividends and distributions and any
securities into which or for which any or all of the Subject Shares may be
changed or exchanged or which are received in such transaction.
(c)    Shareholder shall, during the Voting Period, notify the Purchaser of the
number of any new Ordinary Shares or other securities entitling the holder
thereof to vote or give consent with respect to the matters set forth in Article
II acquired by Shareholder, if any, after the date hereof.
(d)    Shareholder shall, on or prior to the First Closing Date, execute and
deliver (i) the Amendment to the First Reserve Shareholders’ Agreement, duly
executed by it, and (ii) the Amended and Restated First Reserve Registration
Rights Agreement, duly executed by it.
(e)    Shareholder shall cause, on or prior to the First Closing Date (i) one
member of the Board designated by Shareholder to resign in accordance with
Section 1.4 of the Investment Agreement, (ii) the Directors designated and
appointed by Shareholder pursuant to the First Reserve Shareholders’ Agreement
to vote to increase of the size of the Board as required to satisfy the
Purchaser’s right to designate CD&R Designees (as defined in the Shareholders’
Agreement) in accordance with the Shareholders’ Agreement and (iii) its written
consent to such change in the total number of Directors to be delivered to the
Board.
Section 3.2    Shareholder’s Capacity; Shareholder Designees. All agreements and
understandings made herein shall be made solely in Shareholder’s capacity as a
holder of the Subject Shares and not in any other capacity. For the avoidance of
doubt, the parties acknowledge and agree that (i) Shareholder is represented on
the Company’s Board of Directors and agree that any designee of Shareholder on
the Company’s Board of Directors (the “Shareholder Designees”) shall be free to
act in his capacity as a director of the Company in accordance with such
director’s fiduciary duties under the laws of the Cayman Islands, including with
respect to any vote cast or written consent given in his capacity as a director
of the Company on any matter, (ii) nothing herein shall prohibit or restrict any
Shareholder Designee from taking any action in his capacity as a director in
facilitation of the exercise of such director’s fiduciary duties under the laws
of the Cayman Islands and (iii) no action taken by any Shareholder Designee
acting solely in his capacity as a director of the Company, including any vote
cast or written consent given in his capacity as a director of the Company on
any matter, shall be deemed to be a breach by Shareholder of this Agreement.
Section 3.3    Permitted Offering. Shareholder hereby agrees not to subscribe
for any Preferred Shares in the Permitted Offering.

3

--------------------------------------------------------------------------------




Section 3.4    Further Assurances. Each of the parties shall, from time to time,
use its respective commercially reasonable efforts to perform, or cause to be
performed, such further acts and to execute and deliver, or cause to be executed
and delivered, such additional or further consents, documents and other
instruments as may be necessary to vest in another party the power to carry out
and give effect to the provisions of this Agreement.
Section 3.5    Entry Into Post-Closing Voting Agreement. On the First Closing
Date, the Purchaser and Shareholder shall enter into the Post-Closing Voting
Agreement in the form attached here to as Exhibit A.
ARTICLE IV REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations and Warranties of Shareholder. Shareholder hereby
represents and warrants to the Purchaser as follows:
(a)    Due Organization and Authorization. Shareholder is duly incorporated and
validly existing under the Laws of its jurisdiction of incorporation.
Shareholder has all necessary power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
Shareholder have been duly authorized by all necessary action on the part of
Shareholder. This Agreement has been duly executed and delivered by Shareholder
and (assuming the due authorization, execution and delivery by the Purchaser)
constitutes a valid and binding obligation of Shareholder, enforceable against
Shareholder in accordance with its terms, except to the extent enforcement is
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and by general equitable principles.
(b)    Ownership of Shares. As of the date hereof, Shareholder is the legal and
beneficial owner of the Subject Shares and has the sole power to vote or cause
to be voted such Subject Shares. As of the date hereof, Shareholder does not own
or hold any right to acquire any additional shares of any class of share capital
of the Company or other securities of the Company or any interest therein or any
voting rights with respect to any securities of the Company other than the
Subject Shares. Shareholder has good and valid title to the Subject Shares, free
and clear of any and all Liens of any nature or kind whatsoever, other than (i)
those created by this Agreement or (ii) those imposed under applicable
securities Laws.
(c)    No Conflicts. Other than, in the case of clauses (i) and (ii)(z) below,
compliance by Shareholder with the applicable requirements of the Exchange Act,
(i) no filing with any Governmental Entity, and no authorization, consent or
approval of any other Person is necessary for the execution, delivery and
performance of this Agreement by Shareholder and the consummation by Shareholder
of the transactions contemplated hereby and (ii) none of the execution, delivery
and performance of this Agreement by Shareholder, the consummation by
Shareholder of the transactions contemplated hereby or compliance by Shareholder
with any of the provisions hereof shall (x) conflict with or result in any
breach of the constitutional documents of Shareholder, (y) result in, or give
rise to, a violation or breach of or a default under

4

--------------------------------------------------------------------------------




any of the terms of any contract, understanding, agreement or other instrument
or obligation to which Shareholder is a party or by which Shareholder or any of
the Subject Shares or its assets may be bound or (z) violate any applicable Law
except as would not reasonably be expected to materially impair Shareholder’s
ability to perform its obligations under this Agreement.
Section 4.2    Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to Shareholder as follows:
(a)    Due Organization and Authorization. The Purchaser is a Cayman Islands
exempted limited partnership duly organized and validly existing under the Laws
of the Cayman Islands. The Purchaser has all necessary power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by the Purchaser have been duly authorized by all necessary
action on the part of the Purchaser. This Agreement has been duly executed and
delivered by the Purchaser and (assuming the due authorization, execution and
delivery by Shareholder) constitutes a valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except to the extent enforcement is limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and by general
equitable principles.
(b)    No Conflicts. Other than, in the case of clauses (i) and (ii)(z) below,
compliance by the Purchaser with the applicable requirements of the Exchange
Act, (i) no filing with any Governmental Authority, and no authorization,
consent or approval of any other Person is necessary for the execution, delivery
and performance of this Agreement by the Purchaser and the consummation by the
Purchaser of the transactions contemplated hereby and (ii) none of the
execution, delivery and performance of this Agreement by the Purchaser, the
consummation by the Purchaser of the transactions contemplated hereby or
compliance by the Purchaser with any of the provisions hereof shall (x) conflict
with or result in any breach of the organizational documents of the Purchaser,
(y) result in, or give rise to, a violation or breach of or a default under any
of the terms of any contract, understanding, agreement or other instrument or
obligation to which the Purchaser is a party or by which the Purchaser or any of
its assets may be bound or (z) violate any applicable Law except as would not
reasonably be expected to materially impair the Purchaser’s ability to perform
its obligations under this Agreement.
ARTICLE V
TERMINATION

5

--------------------------------------------------------------------------------




Section 5.1    Termination. This Agreement shall automatically terminate, and
neither the Purchaser nor Shareholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earliest to occur of: (i) a written agreement among the Purchaser and
Shareholder to terminate this Agreement; (ii) March 31, 2015; (iii) the
termination of the Investment Agreement in accordance with its terms and (iv)
the Second Closing. Notwithstanding anything to the contrary herein, the
provisions of Article VI shall survive the termination of this Agreement.
ARTICLE VI
MISCELLANEOUS
Section 6.1    Publication. Shareholder hereby permits the Purchaser and the
Company to publish and disclose publicly (including in any documents and
schedules filed with the Securities and Exchange Commission) Shareholder’s
identity and ownership of Ordinary Shares and the nature of its commitments,
arrangements and understandings pursuant to this Agreement as reasonably
determined by the Purchaser to be required under applicable Law or under the
rules and regulations of the New York Stock Exchange.
Section 6.2    Fees and Expenses. Except as set forth in the Investment
Agreement, Shareholder and the Purchaser shall be responsible for their own fees
and expenses (including the fees and expenses of investment bankers, accountants
and counsel) in connection with the entering into of and performance under this
Agreement and the consummation of the transactions contemplated hereby and by
the Investment Agreement.
Section 6.3    Amendments, Waivers. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified, except upon the execution and
delivery of a written agreement executed by each of the parties hereto;
provided, that any amendment, change, supplement, waiver or other modification
that would reasonably be expected to be adverse to the Company shall require the
consent of the Company. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance
Section 6.4    Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy, facsimile or electronic mail, upon confirmation of receipt, (b) on
the first business day following the date of dispatch if delivered by a
recognized next-day courier service, or (c) on the third business day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.
If to the Purchaser, to it at:

6

--------------------------------------------------------------------------------




c/o Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, NY 10152
Attn:    Nathan K. Sleeper
Fax:    (212) 407-5252
Email: nsleeper@cdr-inc.com


with a copy to (which copy alone shall not constitute notice):


Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attn:    Kevin A. Rinker
Fax:    (212) 521-7569
Email: karinker@debevoise.com


If to Shareholder, to it at:
c/o First Reserve Corporation
First Reserve
One Lafayette Place
Greenwich, CT 06830
Attn:     Alan Schwartz
Fax:     (203) 661-6601
Email:    aschwartz@firstreserve.com


with a copy to (which copy alone shall not constitute notice):
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn:    William E. Curbow
Fax:    (212) 455-2502
Email:    wcurbow@stblaw.com


and with a copy to (which copy alone shall not constitute notice):
Simpson Thacher & Bartlett LLP
2 Houston Center – Suite 1475
909 Fannin Street
Houston, Texas 77010
Attn:    Christopher R. May
Fax:    (713) 821-5602
Email:    cmay@stblaw.com

7

--------------------------------------------------------------------------------






Section 6.5    Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
Section 6.6    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
Section 6.7    Entire Agreement; Assignment. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and undertakings, both written and oral,
between the parties, or any of them, with respect to the subject matter hereof.
This Agreement shall not be assigned by operation of law or otherwise without
the prior written consent of each of the parties.
Section 6.8    Parties in Interest. The Company shall be a third party
beneficiary under this Agreement and shall be entitled to enforce this Agreement
as if it were a party hereto. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and the Company, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.
Section 6.9    Interpretation. When a reference is made in this Agreement to a
Section or Exhibit, such reference shall be to a Section of, or an Exhibit to,
this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
terms “or” and “any” are not exclusive. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. All terms defined in this
Agreement shall have the defined meanings when used in any document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented,

8

--------------------------------------------------------------------------------




including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted assigns and successors. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as jointly drafted by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party hereto by virtue of the authorship of any provision of this Agreement.
Section 6.10    Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement will be governed by and construed in accordance with the laws of the
State of New York, without giving effect to principles or rules of conflict of
laws to the extent such principles or rules would require or permit the
application of laws of another jurisdiction. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts located in the Borough of Manhattan, State of New York for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby. The parties hereby irrevocably and
unconditionally consent to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such action, suit or proceeding
and irrevocably waive, to the fullest extent permitted by law, any objection
that they may now or hereafter have to the laying of the venue of any such
action, suit or proceeding in any such court or that any such action, suit or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in this Section 6.10 shall be
deemed effective service of process on such party. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 6.11    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity, and in the event that any action or suit is brought in equity
to enforce the provisions of this Agreement, and no party will allege, and each
party hereby waives, the defense or counterclaim that there is an adequate
remedy at Law.
Section 6.12    No Partnership, Agency or Joint Venture. This Agreement is
intended to create a contractual relationship between Shareholder and the
Purchaser and is not intended to create, and does not create, any agency,
partnership, joint venture or any like relationship between or among the parties
hereto. Without limiting the generality of the foregoing sentence, the Purchaser
shall not be deemed to beneficially own any security solely as a result of the
Purchaser’s execution of this Agreement, and Shareholder (i) is entering into
this Agreement solely on its own behalf and Shareholder shall not have any
liability (regardless of

9

--------------------------------------------------------------------------------




the legal theory advanced) for any breach of any similar agreement by any other
shareholder of the Company and (ii) by entering into and performing under this
Agreement does not intend to form a “group” for purposes of Rule 13d-5(b)(1) of
the Exchange Act or any other similar provision of applicable Law.
Section 6.13    Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be considered one and the same agreement and
shall become effective when each of the parties has delivered a signed
counterpart to the other parties, it being understood that all parties need not
sign the same counterpart. Such counterpart executions may be transmitted to the
parties by facsimile transmission or electronic “.pdf”, which shall have the
full force and effect of an original signature.
[Signature page follows]
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.




CLAYTON, DUBILIER & RICE FUND IX, L.P.
By: CD&R Associates IX, L.P.
its general partner


By: CD&R Investment Associates IX, Ltd.
its general partner




By: /s/ Theresa A. Gore            
Name:     Theresa A. Gore
Title:     Vice President, Treasurer and
    Assistant Secretary









10

--------------------------------------------------------------------------------






6922767 HOLDING (CAYMAN) INC.




By: /s/ Dod E. Wales            
Name:     Dod E. Wales
Title:     Director













[Signature Page to Pre-Closing Voting Agreement]

--------------------------------------------------------------------------------




Exhibit A
Form of Post-Closing Voting Agreement
[See attached]




--------------------------------------------------------------------------------




Exhibit A


POST-CLOSING VOTING AGREEMENT
This POST-CLOSING VOTING AGREEMENT (this “Agreement”) is entered into as of [●],
2014, by and among [●], a [●] (the “CD&R Shareholder”) and 6922767 Holding
(Cayman) Inc., a Cayman Islands exempted limited company (the “First Reserve
Shareholder” and, together with the CD&R Shareholder, the “Shareholder
Parties”).
RECITALS
WHEREAS, as of the date hereof, the First Reserve Shareholder is the legal and
beneficial owner (as defined in Rule 13d-3 of the Exchange Act, which meaning
will apply for all purposes of this Agreement whenever the term “beneficial” or
“beneficially” is used) of [●] ordinary shares, of a nominal or par value of
$0.0001 per share (the “Ordinary Shares”), of CHC Group Ltd., a Cayman Islands
exempted limited company (the “Company”); and
WHEREAS, the Company and the CD&R Shareholder are parties to that certain
Investment Agreement (as amended, the “Investment Agreement”), pursuant to
which, on the date hereof, the Company is issuing to the CD&R Shareholder [●]
preferred shares, of a nominal or par value of $0.0001 per share, of the
Company, designated as “Convertible Preferred Shares” (the “Preferred Shares”),
which are convertible into Ordinary Shares, and which entitle the CD&R
Shareholder to voting power at the Company commensurate with the number of
Ordinary Shares into which the Preferred Shares may be converted, up to a
maximum of 49.9% of the total voting power of all Ordinary Shares (including
voting power attributable to Preferred Shares that are convertible into Ordinary
Shares).
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Investment Agreement.
ARTICLE II
VOTING AGREEMENT
Section 2.1    Agreement to Vote.
(a)    Each Shareholder Party irrevocably and unconditionally agrees to vote,
and to cause each Affiliate of such Shareholder Party to whom such Shareholder
Party transfers




--------------------------------------------------------------------------------




Preferred Shares (and in the case of the CD&R Shareholder, all Ordinary Shares
issued upon conversion of the Preferred Shares) or Ordinary Shares to vote, in
person or by proxy, at any meeting (whether annual or special and each
adjourned, reconvened or postponed meeting) of the Company’s shareholders,
however called, or to act by written resolution of the Company’s shareholders
(if applicable) with respect to, all Preferred Shares (and in the case of the
CD&R Shareholder, all Ordinary Shares issued upon conversion of the Preferred
Shares) or Ordinary Shares or other equity securities of the Company having the
right to vote for the appointment of directors to the board of directors of the
Company (the “Board”) legally and beneficially owned by it to (i) cause the
appointment of the designees to the Board of the CD&R Shareholder for so long as
the CD&R Shareholder has the right to nominate any directors pursuant to Section
2.2 of the Shareholders’ Agreement, dated as of [●], 2014, between the CD&R
Shareholder, the other shareholders party thereto and the Company (as amended,
the “CD&R Shareholders’ Agreement”) and (ii) cause the appointment of the
designees to the Board of the First Reserve Shareholder for so long as the First
Reserve Shareholder has the right to nominate any directors pursuant to Section
2.1 of the Shareholders’ Agreement, dated as of January 17, 2014, between the
First Reserve Shareholder, the other shareholders party thereto and the Company
(as amended, the “First Reserve Shareholders’ Agreement”; and, together with the
CD&R Shareholders’ Agreement, the “Shareholders’ Agreements”).
(b)    If (i) any of the CD&R Parties (as defined in the CD&R Shareholders’
Agreement) desires to exercise preemptive rights to acquire New Securities (as
defined in the CD&R Shareholders’ Agreement) pursuant to Section 2.6 of the CD&R
Shareholders’ Agreement and (ii) the issuance of such New Securities would
require approval of the shareholders of the Company as a result of any such CD&R
Party’s status as an Affiliate of the Company, the First Reserve Shareholder
irrevocably and unconditionally agrees to vote, and to cause each Affiliate of
the First Reserve Shareholder to whom the First Reserve Shareholder transfers
Ordinary Shares to vote, in person or by proxy, at any meeting (whether annual
or special and each adjourned, reconvened or postponed meeting) of the Company’s
shareholders, however called, or to act by written resolution of the Company’s
shareholders (if applicable) with respect to, all Ordinary Shares or other
equity securities of the Company having the right to vote in favor of such
issuance beneficially owned by it, in favor of such issuance.
ARTICLE IIIMISCELLANEOUS
Section 3.1    Termination. This Agreement shall terminate from and after such
time as either the CD&R Shareholder or the First Reserve Shareholder is not
obligated to vote its shares in favor of the other Shareholder Party’s
nominee(s) pursuant to Section 2.1(a), except as provided in the next sentence.
If, following the date hereof, either Shareholder Party enters into an amendment
to the applicable Shareholders’ Agreement that directly modifies the rights and
obligations of such Shareholder Party with respect to the nomination and
appointment of designees to the Board, the other Shareholder Party shall not be
obligated to vote its shares in favor of the amending party’s nominee(s) unless
it has consented in writing to such amendment, and, in such event, this
Agreement shall remain in effect notwithstanding the previous sentence and the
amending party shall remain obligated to vote its shares as provided in Section
2.1(a).

2

--------------------------------------------------------------------------------




Section 3.2    Amendments, Waivers. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified, except upon the execution and
delivery of a written agreement executed by each of the parties hereto. The
failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance
Section 3.3    Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (i) on the date of delivery if delivered personally or
by telecopy, facsimile or electronic mail, upon confirmation of receipt, (ii) on
the first business day following the date of dispatch if delivered by a
recognized next-day courier service, or (iii) on the third business day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:
If to the CD&R Shareholder, to it at:
c/o Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, NY 10152
Attn:    Nathan K. Sleeper
Fax:    (212) 407-5252
Email: nsleeper@cdr-inc.com


with a copy to (which copy alone shall not constitute notice):
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attn:    Kevin A. Rinker
Fax:    (212) 521-7569
Email: karinker@debevoise.com


If to the First Reserve Shareholder, to it at:
c/o First Reserve Corporation
First Reserve
One Lafayette Place
Greenwich, CT 06830
Attn:     Alan G. Schwartz
Fax:     (203) 661-6601
Email:    aschwartz@firstreserve.com



3

--------------------------------------------------------------------------------




with a copy to (which copy alone shall not constitute notice):
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn:    William E. Curbow
Fax:    (212) 455-2502
Email:    wcurbow@stblaw.com


and with a copy to (which copy alone shall not constitute notice):
Simpson Thacher & Bartlett LLP
2 Houston Center – Suite 1475
909 Fannin Street
Houston, Texas 77010
Attn:    Christopher R. May
Fax:    (713) 821-5602
Email:    cmay@stblaw.com


Section 3.4    Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
Section 3.5    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
Section 3.6    Entire Agreement; Assignment. This Agreement, together with the
Shareholders’ Agreements, constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
and undertakings, both written and oral, between the parties, or any of them,
with respect to the subject matter hereof. This Agreement shall not be assigned
by operation of law or otherwise without the prior written consent of each of
the parties; provided, however, that either Shareholder Party may, without the
consent of the other party, assign this Agreement to one or more of its
Controlled Affiliates (as defined in the applicable Shareholders’ Agreement)
that become a party to the applicable Shareholders’ Agreement in connection with
the transfer of any Preferred Shares or Ordinary Shares by such Shareholder
Party to such Controlled Affiliate(s).
Section 3.7    Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is

4

--------------------------------------------------------------------------------




intended to or shall confer upon any other Person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.
Section 3.8    Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The terms “or” and “any” are
not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. All terms defined in this Agreement shall have the
defined meanings when used in any document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted assigns and successors. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as jointly drafted by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party hereto by virtue of the authorship of any provision of this Agreement.
Section 3.9    Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
will be governed by and construed in accordance with the laws of the State of
New York, without giving effect to principles or rules of conflict of laws to
the extent such principles or rules would require or permit the application of
laws of another jurisdiction. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the state and federal courts
located in the Borough of Manhattan, State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. The parties hereby irrevocably and unconditionally consent
to the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such action, suit or proceeding and irrevocably waive, to the
fullest extent permitted by law, any objection that they may now or hereafter
have to the laying of the venue of any such action, suit or proceeding in any
such court or that any such action, suit or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such
action, suit or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in this Section 3.9 shall be deemed effective service of process on
such party. EACH OF THE PARTIES

5

--------------------------------------------------------------------------------




HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 3.10    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity, and in the event that any action or suit is brought in equity
to enforce the provisions of this Agreement, and no party will allege, and each
party hereby waives, the defense or counterclaim that there is an adequate
remedy at Law.
Section 3.11    No Partnership, Agency or Joint Venture. This Agreement is
intended to create a contractual relationship between parties hereto and is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship between or among the parties hereto.
Section 3.12    Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be considered one and the same agreement and
shall become effective when each of the parties has delivered a signed
counterpart to the other parties, it being understood that all parties need not
sign the same counterpart. Such counterpart executions may be transmitted to the
parties by facsimile transmission or electronic “.pdf”, which shall have the
full force and effect of an original signature.
[Signature page follows]
 



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.




[●]




By:                     
Name:     
Title:     









[Signature Page to Post-Closing Voting Agreement]

--------------------------------------------------------------------------------






6922767 HOLDING (CAYMAN) INC.




By:                     
Name:     
Title:     







[Signature Page to Post-Closing Voting Agreement]